DETAILED ACTION
This non-final rejection is responsive to the claims filed 25 September 2020.  Claims 1-20 are pending.  Claims 1, 4, and 12 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2012/0078665 A1) hereinafter known as Johnson in view of Liu (US 2019/0105504 A1) hereinafter known as Liu in view of Kim (US 2015/0199096 A1) hereinafter known as Kim.

Regarding independent claim 1, Johnson teaches:

...
...
a touchscreen configured to display a graphical user interface (GUI) and to receive a first input and a second input from a user;  (Johnson: Fig. 8 and ¶[0037]; Johnson teaches using a touch screen to make time window selections.)
a processor; and  (Johnson: Fig. 1 and ¶[0021]; Johnson teaches a processor.)
memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising:  (Johnson: Fig. 1 and ¶[0021]; Johnson teaches a memory.)
causing the touchscreen to display, ... , an electronic electrocardiogram (ECG) within the GUI;  (Johnson: Fig. 6 and ¶[0035]; Johnson teaches displaying measurable patient data.  Further, ¶[0022] and ¶[0032] teach that measured parameter data includes ECG data.)
determining that the first input selects a first instance of a feature of the electronic ECG, the feature being defined between a first point of the electronic ECG and a second point of the electronic ECG;  (Johnson: Fig. 2 and ¶[0030]-¶[0032]; Johnson teaches a user being able to increase/decrease the width of a time window of an ECG via the movable boundary tabs.  By selecting a specific time window, the user is able to view the respective ECG data.)
causing the touchscreen to display, at a first position within the GUI, an electronic caliper that comprises a first electronic tip ... and a second electronic tip ... , an interval between the first electronic tip and the second electronic tip defining a duration;  (Johnson: Fig. 2 and ¶[0030]-¶[0032]; Johnson teaches a user being able to increase/decrease the width of a time window of an ECG via the movable boundary tabs, which are interpreted as the electronic tips.  The timeline is part of the ECG and thus, the tabs are overlaid on the timeline.)
determining that the second input selects a second instance of the feature defined between a third point of the electronic ECG and a fourth point of the electronic ECG; and  (Johnson: Fig. 2 and ¶[0030]-¶[0032]; Johnson teaches the user being able to increase/decrease the width of a time window of an ECG via the movable boundary tabs.  The user is able to make any changes to their selection.)
causing the touchscreen to display, at a second position within the GUI, the electronic caliper by overlaying the first electronic tip on the third point of the electronic ECG.  (Johnson: Fig. 2 and ¶[0030]-¶[0032]; Johnson teaches the user being able to increase/decrease the width of a time window of an ECG via the movable boundary tabs.  The user is able to make any changes to their selection.)

Johnson does not explicitly teach:
A defibrillator, comprising:
a detection circuit configured detect a voltage output by the heart of a patient; 
... based on the voltage output by the heart of the patient ...

However, Liu teaches:
A defibrillator, comprising:  (Liu: Fig. 6 and ¶[0062]-¶[0063]; Liu teaches a defibrillator.)
a detection circuit configured detect a voltage output by the heart of a patient;  (Liu: Fig. 2 and ¶[0036]; Liu teaches retrieving an ECG signal by measuring the voltage of a patient’s heart.)
... based on the voltage output by the heart of the patient ...  (Liu: Fig. 2 and ¶[0036]; Liu teaches retrieving an ECG signal by measuring the voltage of a patient’s heart.)

Johnson and Liu are analogous to the present invention, as both references are reasonably pertinent to the problem faced by the inventor, i.e. measuring a patient’s ECG.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system that measures a patient’s ECG, displays on the touchscreen, and allows the user to select a time window as taught in Johnson with the system comprising a defibrillator that detects the voltage output of the patient’s heart as taught in Liu.  Johnson already teaches a system that measures a patient’s ECG, displays on the touchscreen, and allows the user to select a time window.  However, Johnson does not explicitly teach a defibrillator that detects the voltage output of the patient’s heart.  Liu provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Johnson to include teachings of Liu because the combination would allow ECG analysis, as suggested by Liu: ¶[0062]-¶[0066].
Johnson in view of Liu does not explicitly teach:
... overlaid on the first point ... overlaid on the second point ...

However, Kim teaches:
... overlaid on the first point ... overlaid on the second point ...  (Kim: Figs. 2C-2D and 14A-14B; Kim teaches overlaying the boundary tabs over the graph.)

Kim is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. manipulating a time window of a graph.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system that measures a patient’s ECG, displays on the touchscreen, and allows the user to select a time window by moving boundary tabs as taught in Johnson with displaying the boundary tabs overlaid on the actual graph as taught in Kim.  Johnson already teaches a system that measures a patient’s ECG, displays on the touchscreen, and allows the user to select a time window by moving boundary tabs.  However, Johnson does not explicitly teach displaying the boundary tabs overlaid on the actual graph.  Kim provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Johnson in view of Liu to include teachings of Kim because the combination would allow the user to clearly see the boundaries.



Regarding claim 2, Johnson in view of Liu in view of Kim further teaches the defibrillator of claim 1 (as cited above).

Johnson further teaches:
wherein the operations further comprise: causing the touchscreen to output an indication of the duration.  (Johnson: Fig. 6; Johnson teaches displaying the adjusted timeline.)




Regarding claim 3, Johnson in view of Liu in view of Kim further teaches the defibrillator of claim 1 (as cited above).

Johnson further teaches:
wherein causing the touchscreen to display, at the second position within the GUI, the electronic caliper comprises maintaining the interval between the first electronic tip and the second electronic tip.  (Johnson: Fig. 2 and ¶[0030]-¶[0032]; Johnson teaches a user being able to increase/decrease the width of a time window of an ECG via the movable boundary tabs, which are interpreted as the electronic tips.)



Claims 4-6, 8, 10-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2012/008665 A1) hereinafter known as Johnson in view of Kim (US 2015/0199096 A1) hereinafter known as Kim.

Regarding independent claim 4, Johnson teaches:

A medical device, comprising:  (Johnson: ¶[0022]; Johnson teaches a device that measures parameters such as ECG, heart rate, respiratory rate, etc...)
a display configured to output a graphical user interface (GUI);  (Johnson: Fig. 8 and ¶[0037]; Johnson teaches using a touch screen to make time window selections.)
a processor; and  (Johnson: Fig. 1 and ¶[0021]; Johnson teaches a processor.)
memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: 52S397-0035US / PHYS1426UTIL (Johnson: Fig. 1 and ¶[0021]; Johnson teaches a memory.)
causing the display to output an electronic electrocardiogram (ECG) within the GUI;  (Johnson: Fig. 6 and ¶[0035]; Johnson teaches displaying measurable patient data.  Further, ¶[0022] and ¶[0032] teach that measured parameter data includes ECG data.)
causing the display to output an electronic caliper ...  within the GUI, the electronic caliper comprising a first electronic tip and a second electronic tip; and  (Johnson: Fig. 2 and ¶[0030]-¶[0032]; Johnson teaches a user being able to increase/decrease the width of a time window of an ECG via the movable boundary tabs.  By selecting a specific time window, the user is able to view the respective ECG data.)
moving, based on a user input, the first electronic tip, the second electronic tip, or both the first electronic tip and the second electronic tip, relative to the electronic ECG within the GUI.  (Johnson: Fig. 2 and ¶[0030]-¶[0032]; Johnson teaches a user being able to increase/decrease the width of a time window of an ECG via the movable boundary tabs.  By selecting a specific time window, the user is able to view the respective ECG data.)


Johnson does not explicitly teach:
... overlaid on the electronic ECG ... 

However, Kim teaches:
... overlaid on the electronic ECG ...  (Kim: Figs. 2C-2D and 14A-14B; Kim teaches overlaying the boundary tabs over the graph.)

Kim is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. manipulating a time window of a graph.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system that measures a patient’s ECG, displays on the touchscreen, and allows the user to select a time window by moving boundary tabs as taught in Johnson with displaying the boundary tabs overlaid on the actual graph as taught in Kim.  Johnson already teaches a system that measures a patient’s ECG, displays on the touchscreen, and allows the user to select a time window by moving boundary tabs.  However, Johnson does not explicitly teach displaying the boundary tabs overlaid on the actual graph.  Kim provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Johnson to include teachings of Kim because the combination would allow the user to clearly see the boundaries.


Regarding claim 5, Johnson in view of Kim further teaches the medical device of claim 4 (as cited above).

Johnson further teaches:
wherein causing the display to output the ECG within the GUI comprises causing the display to output the ECG overlaid on a grid within the GUI, a gridline of the grid overlapping the first electronic tip.  (Johnson: Fig.6; Johnson further teaches displaying grid lines on the ECG interface.)
Kim further teaches displaying the boundaries overlapping the graph.  Accordingly, the boundaries may be overlaid on the grid lines.


Regarding claim 6, Johnson in view of Kim further teaches the medical device of claim 4 (as cited above).

Johnson further teaches:
the user input being a first user input, wherein causing the display to output the electronic caliper ... on the electronic ECG within the GUI comprises: identifying, based on a second user input, a feature of the electronic ECG; causing the display to output the first electronic tip ... on a first point of the electronic ECG that corresponds to the beginning of the feature; and causing the display to output the second electronic tip ... on a second point of the electronic ECG that corresponds to the end of the feature.  (Johnson: Fig. 2 and ¶[0030]-¶[0032]; Johnson teaches a user being able to increase/decrease the width of a time window of an ECG via the movable boundary tabs.  By selecting a specific time window, the user is able to view the respective ECG data and identify any ECG feature.)

Kim further teaches overlaying the boundaries on the graph.  (Kim: Figs. 2C-2D and 14A-14B)


Regarding claim 8, Johnson in view of Kim further teaches the medical device of claim 6 (as cited above).

Johnson further teaches:
wherein the first electronic tip overlaid on the first point and the second electronic tip overlaid on the second point are separated by an interval, wherein the first point corresponds to the beginning of a first instance of the feature and the second point corresponds to the end of the first instance of the feature, and wherein moving the first electronic tip and the second electronic tip comprises: causing the display to output the first electronic tip overlaying a third point of the electronic ECG, the third point corresponding to the beginning of a second instance of the feature; and causing the display to output the second electronic tip separated from the first electronic tip by the interval.  (Johnson: Fig. 2 and ¶[0030]-¶[0032]; Johnson teaches a user being able to increase/decrease the width of a time window of an ECG via the movable boundary tabs.  By selecting a specific time window, the user is able to view the respective ECG data and identify any ECG feature.)

Kim further teaches overlaying the boundaries on the graph.  (Kim: Figs. 2C-2D and 14A-14B)


Regarding claim 10, Johnson in view of Kim further teaches the medical device of claim 4 (as cited above).

Johnson further teaches:
wherein the first electronic tip and the second electronic tip are separated by an interval, and wherein the operations further comprise: causing the display to output, within the GUI, a numerical value indicating a time period that corresponds to the interval.  (Johnson: Fig. 2 and ¶[0030]-¶[0032]; Johnson teaches a user being able to increase/decrease the width of a time window of an ECG via the movable boundary tabs.  Figs. 2-7 show a GUI indication of a time period.)



Regarding claim 11, Johnson in view of Kim further teaches the medical device of claim 4 (as cited above).

Johnson further teaches:
the user input being a first user input, the operations further comprising: causing the display to scroll, based on a second user input, the electronic ECG within the GUI.  (Johnson: ¶[0026]; Johnson teaches the patient data scrolling across the screen with the time window shift.)


Regarding claims 12-14, 16, 18, and 19, these claims recite a method that is performed by the medical device of claims 4-6, 8, 10, and 11; therefore, the same rationale for rejection applies.


Regarding claim 20, Johnson in view of Kim further teaches the method of claim 12 (as cited above).

Johnson further teaches:
the user input signal being a first user input signal, the method further comprising: receiving, by the input device, a second user input signal; and zooming in or zooming out, based on the second user input signal, the electronic ECG within the GUI.  (Johnson: ¶[0032]; Johnson teaches being able to zoom on the timeline.)


Claims 7, 9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Kim in view of Stewart (US 2009/0054743 A1) hereinafter known as Stewart.

Regarding claim 7, Johnson in view of Kim further teaches the medical device of claim 6 (as cited above).

Johnson in view of Kim does not explicitly teach the limitations of claim 7.

However, Stewart teahces:
wherein the feature comprises a PR interval, a PQ segment, a QRS complex, a QT interval, an ST segment, or an RR interval.  (Stewart: Fig. 18 and ¶[0156]; Stewart teaches the user being able to select multiple features on the ECG graph, including QRS, QT, and PR.)
Stewart is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. displaying a patient’s ECG on an interface.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system that measures a patient’s ECG, displays on the touchscreen, and allows the user to select a time window by moving boundary tabs as taught in Johnson with the user being able to select specific features as taught in Stewart.  Johnson already teaches a system that measures a patient’s ECG, displays on the touchscreen, and allows the user to select a time window by moving boundary tabs.  However, Johnson does not explicitly teach the user selecting explicit features.  Stewart provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Johnson and Kim to include teachings of Stewart because the combination would allow displaying more info to the user.


Regarding claim 9, Johnson in view of Kim further teaches the medical device of claim 4 (as cited above).

Johnson in view of Kim does not explicitly teach the limitations of claim 9.

However, Stewart teaches:
wherein the first electronic tip and the second electronic tip are separated by an interval, and wherein the operations further comprise: 53S397-0035US / PHYS1426UTIL causing the display to output a duplicated electronic caliper overlaid on the electronic ECG within the GUI, the duplicated electronic caliper comprising a third electronic tip and a fourth electronic tip that are separated by the interval.  (Stewart: Fig. 18 and ¶[0156]; Stewart teaches the user being able to view multiple calipers.)
Stewart is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. displaying a patient’s ECG on an interface.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system that measures a patient’s ECG, displays on the touchscreen, and allows the user to select a time window by moving boundary tabs as taught in Johnson with the user being able to view multiple calipers as taught in Stewart.  Johnson already teaches a system that measures a patient’s ECG, displays on the touchscreen, and allows the user to select a time window by moving boundary tabs.  However, Johnson does not explicitly teach being able to view multiple calipers.  Stewart provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Johnson and Kim to include teachings of Stewart because the combination would allow displaying more info to the user.


Regarding claims 15 and 17, these claims recite a method that is performed by the medical device of claims 7 and 9; therefore, the same rationale for rejection applies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145